Name: 81/981/EEC: Commission Decision of 12 October 1981 amending the import arrangements laid down in Commission Decision 81/248/EEC as applied in Italy in respect of imports of fibre building board from the Soviet Union (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-16

 Avis juridique important|31981D098181/981/EEC: Commission Decision of 12 October 1981 amending the import arrangements laid down in Commission Decision 81/248/EEC as applied in Italy in respect of imports of fibre building board from the Soviet Union (Only the Italian text is authentic) Official Journal L 361 , 16/12/1981 P. 0021 - 0021****( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 115 , 27 . 4 . 1981 , P . 1 . COMMISSION DECISION OF 12 OCTOBER 1981 AMENDING THE IMPORT ARRANGEMENTS LAID DOWN IN COMMISSION DECISION 81/248/EEC AS APPLIED IN ITALY IN RESPECT OF IMPORTS OF FIBRE BUILDING BOARD FROM THE SOVIET UNION ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/981/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , WHEREAS COMMISSION DECISION 81/248/EEC ( 2 ) ESTABLISHED THE LIST OF PRODUCTS ORIGINATING IN STATE-TRADING COUNTRIES IN RESPECT OF WHICH THE PUTTING INTO FREE CIRCULATION IN THE MEMBER STATES IS SUBJECT TO QUANTITATIVE RESTRICTIONS PURSUANT TO REGULATION ( EEC ) NO 3286/80 ; WHEREAS , PURSUANT TO ARTICLE 7 ( 1 ) OF REGULATION ( EEC ) NO 3286/80 , THE ITALIAN GOVERNMENT HAS INFORMED THE OTHER MEMBER STATES AND THE COMMISSION THAT IT CONSIDERS THAT THE IMPORT ARRANGEMENTS APPLIED IN ITALY IN RESPECT OF IMPORTS OF FIBRE BUILDING BOARD , FALLING WITHIN HEADING NO 44.11 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE SOVIET UNION , SHOULD BE AMENDED IN ACCORDANCE WITH THE SAID REGULATION ; WHEREAS THE MEASURE ENVISAGED IS JUSTIFIED BY THE CONSIDERABLE INCREASE IN IMPORTS IN 1980 COMPARED WITH 1979 ( A TREND WHICH IS CONTINUING IN 1981 ), THE ABNORMALLY LOW PRICES WHICH ARE OFTEN CHARGED BY THE SUPPLIER COUNTRY AND THE ECONOMIC DIFFICULTIES FACING THE SECTOR CONCERNED IN ITALY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PUTTING INTO FREE CIRCULATION IN ITALY OF FIBRE BUILDING BOARD OF WOOD OR OTHER VEGETABLE MATERIAL , WHETHER OR NOT BONDED WITH NATURAL OR ARTIFICIAL RESINS OR WITH OTHER ORGANIC BINDERS , FALLING WITHIN HEADING NO 44.11 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN THE SOVIET UNION , SHALL BE SUBJECT TO QUANTITATIVE RESTRICTIONS . 2 . IN THE ANNEX TO COMMISSION DECISION 81/248/EEC , A CROSS ( + ) SHALL BE INSERTED IN THE COLUMN HEADED ' ITALY ' , OPPOSITE NIMEXE HEADINGS 44.11-10 , 20 , 30 AND 90 . THIS CROSS SHALL BE ACCOMPANIED BY A FOOTNOTE ( 7 ) READING AS FOLLOWS : ' ( 7 ) US . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 12 OCTOBER 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT